DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 12 March 2020 has been entered.

Specification
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, “The invention relates … according to the invention;” furthermore, legal phraseology often used in patent claims, such as “comprising,” should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9-12 and 17-27 are objected to because of the following informalities.

Claim 9 recites “a first and a second annular grooves opening axially in opposite directions and each delimited by two coaxial inner and outer annular branches” (emphasis added); for claim terminology consistency purposes, the examiner recommends reciting “a first and a second annular grooves opening axially in opposite directions and each of the first and second annular grooves delimited by two coaxial inner and outer annular branches.”
Furthermore, claim 9 recites “a plurality of first holes … these holes” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “a plurality of first holes … the plurality of first holes.”

Claim 10 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 10.

Claim 11 recites “the second end” and depends from claim 9 which recites “a second opposite end;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the second opposite end” in claim 11.
Furthermore, claim 11 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 11.

Claim 12 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 12.

Claim 17 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 12.
Furthermore, claim 17 recites “the first groove … the second groove” and depends from claim 9 which recites “a first and a second annular grooves;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the first annular groove … the second annular groove” in claim 17.

Claim 18 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 18.
Furthermore, claim 18 recites “the first groove … the second groove” and depends from claim 9 which recites “a first and a second annular grooves;” for claim terminology consistency purposes, the 

Claim 19 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 19.
Furthermore, claim 19 recites “the first groove … the second groove” and depends from claim 9 which recites “a first and a second annular grooves;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the first annular groove … the second annular groove” in claim 19.

Claim 20 recites “the first holes” and depends from claim 9 which recites “a plurality of first holes;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the plurality of first holes” in claim 20.
Furthermore, claim 20 recites “the first groove … the second groove” and depends from claim 9 which recites “a first and a second annular grooves;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “the first annular groove … the second annular groove” in claim 20.

Claim 21 recites “planetary pinions meshing with a central pinion … and each mounted” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “planetary pinions meshing with a central pinion … and each of the planetary pinions mounted.”


Claim 22 recites “planetary pinions meshing with a central pinion … and each mounted” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “planetary pinions meshing with a central pinion … and each of the planetary pinions mounted.”
Furthermore, claim 22 recites “each planetary pinion” and also recites “planetary pinions;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the planetary pinions.”

Claim 23 recites “planetary pinions meshing with a central pinion … and each mounted” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “planetary pinions meshing with a central pinion … and each of the planetary pinions mounted.”
Furthermore, claim 23 recites “each planetary pinion” and also recites “planetary pinions;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the planetary pinions.”

Claim 24 recites “planetary pinions meshing with a central pinion … and each mounted” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “planetary pinions meshing with a central pinion … and each of the planetary pinions mounted.”
Furthermore, claim 24 recites “each planetary pinion” and also recites “planetary pinions;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the planetary pinions.”

Claim 25 recites “planetary pinions meshing with a central pinion … and each mounted” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “planetary pinions meshing with a central pinion … and each of the planetary pinions mounted.”
Furthermore, claim 25 recites “each planetary pinion” and also recites “planetary pinions;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “each of the planetary pinions.”

Claim 26 recites “Gas turbine engine … the turbine engine” (emphasis added); for claim terminology consistency purposes, the examiner respectfully recommends reciting “Gas turbine engine … the gas turbine engine.”

Claim 27 recites “Turbine engine” and depends from claim 26 which recites “Gas turbine engine;” for claim terminology consistency purposes, the examiner respectfully recommends reciting “Gas turbine engine” in claim 27.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the axial ends" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 9 recites “characterised in that it comprises” (emphasis added); the recitation of the limitation “it” renders the claim indefinite since it is not clear what previously recited element/limitation the word “it” refers to. 
Claims 10-27 depend and/or include all the limitations from claim 9 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 13 recites the limitation "the first openings" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 14, 20 and 24 depend from claim 13 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 15 recites the limitation "the first openings" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 16 recites the limitation "the first openings" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 17 recites “in which it comprises” (emphasis added); the recitation of the limitation “it” renders the claim indefinite since it is not clear what previously recited element/limitation the word “it” refers to.
Furthermore, claim 17 recites “a first end … a second end” and depends from claim 9 which recites “a first end … a second opposite end;” it is not clear if the first end and second end recited in claim 17 refer to the first end and second opposite end in claim 9 or additional and different first/second ends.
Claim 25 depends from claim 17 and fails to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 18 recites “in which it comprises” (emphasis added); the recitation of the limitation “it” renders the claim indefinite since it is not clear what previously recited element/limitation the word “it” refers to.
Furthermore, claim 18 recites “a first end … a second end” and depends from claim 11 which recites “the first end … the second [opposite] end;” it is not clear if the first end and second end recited in claim 18 refer to the first end and second [opposite] end in claim 11 or additional and different first/second ends.
Clarification and/or amendment is respectfully requested.

Claim 19 recites “in which it comprises” (emphasis added); the recitation of the limitation “it” renders the claim indefinite since it is not clear what previously recited element/limitation the word “it” refers to.
Furthermore, claim 19 recites “a first end … a second end” and depends from claim 9 which recites “a first end … a second opposite end;” it is not clear if the first end and second end recited in claim 19 refer to the first end and second opposite end in claim 9 or additional and different first/second ends.
Clarification and/or amendment is respectfully requested.

Claim 20 recites “in which it comprises” (emphasis added); the recitation of the limitation “it” renders the claim indefinite since it is not clear what previously recited element/limitation the word “it” refers to.
Furthermore, claim 20 recites “a first end … a second end” and depends from claim 9 which recites “a first end … a second opposite end;” it is not clear if the first end and second end recited in claim 20 refer to the first end and second opposite end in claim 9 or additional and different first/second ends.
Clarification and/or amendment is respectfully requested.

Claim 21 recites “a planetary pinion” and also recites “planetary pinions;” it is not clear if the planetary pinion refers to one of the previously recited planetary pinions or another additional and different planetary pinion.
Claims 26-27 depend and/or include all the limitations of claim 21 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 22 recites “a planetary pinion” and also recites “planetary pinions;” it is not clear if the planetary pinion refers to one of the previously recited planetary pinions or another additional and different planetary pinion.
Clarification and/or amendment is respectfully requested.

Claim 23 recites “a planetary pinion” and also recites “planetary pinions;” it is not clear if the planetary pinion refers to one of the previously recited planetary pinions or another additional and different planetary pinion.
Clarification and/or amendment is respectfully requested.

Claim 24 recites “a planetary pinion” and also recites “planetary pinions;” it is not clear if the planetary pinion refers to one of the previously recited planetary pinions or another additional and different planetary pinion.
Clarification and/or amendment is respectfully requested.

Claim 25 recites “a planetary pinion” and also recites “planetary pinions;” it is not clear if the planetary pinion refers to one of the previously recited planetary pinions or another additional and different planetary pinion.
Clarification and/or amendment is respectfully requested.

Allowable Subject Matter
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 10-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claimed subject matter was not found in the prior art:
Pivot for a sliding bearing of an epicyclic train, comprising an annular wall delimiting an axial passage and comprising a first and a second annular grooves opening axially in opposite directions and each delimited by two coaxial inner and outer annular branches formed at the axial ends of the annular wall, characterised in that it comprises a plurality of first holes opening at a first end into the first annular groove and at a second opposite end into the second annular groove, these holes being produced over an angular sector between 05° and 330°;
The most relevant prior art reference (Minadeo et al – US 8,506,446 B2) discloses a pivot (Fig.6) for a sliding bearing of an epicyclic train (Fig.2), comprising an annular wall (Fig.6, 56) delimiting an axial passage and comprising a first (Fig.6, left side 60) and a second annular grooves (Fig.6, right side 60) opening axially in opposite directions and each delimited by two coaxial inner and outer annular branches (Fig.6, 74/78) formed at the axial ends of the annular wall, characterised in that it comprises a plurality of first holes (Fig.6, left side 62) opening at a first end into the first annular groove and at a second opposite end (Fig.6, right side 62) into the second annular groove, however, do not disclose the plurality of first holes being produced over an angular sector between 05° and 330°;
Other relevant prior art references disclose pivots with for a sliding bearing of an epicyclic train, comprising an annular wall delimiting an axial passage and comprising a first and a second annular grooves but fail to disclose a plurality of first holes opening at a first end into the first annular groove and at a second opposite end into the second annular groove, these holes being produced over an angular sector between 05° and 330° (McCune – US 8,333,678 B2 – Fig.2/3; McCune et al – US 9,239,012 B2 – Fig.2; McCune et al – US 10,526,909 B2 – Fig.2/3A; Sheridan – US 10,066,734 B2 – Fig.3; McCune et al – US 6,964,155 B2 – Fig.2/3; Turra et al – US 5,391,125 – Fig.4/5; Pagluica et al – US 5,102,379 – Fig.1/2; Muldoon – US 9,982,771 B2 – Fig.2/3; McCune – US 7,662,059 B2 – Fig.3/4b; Altamura et al – US 8,986,160 B2 – Fig.2/3); 
The examiner considered a potential modification under legal precedence for changes in shape, size/proportion and/or rearrangement of parts of the plurality of first holes of Minadeo et al, however, applicant has disclosed a critical aspect of the claimed angular sector that allows more or less flexibility of the pivot to achieve better alignment of planetary pinions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745